UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811- 07168) Hennessy Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:July 31, 2011 Item 1. Schedule of Investments. Hennessy Cornerstone Growth Fund, Series II Schedule of Investments July 31, 2011 (Unaudited) % of Shares Value Net Assets COMMON STOCKS - 93.70% Consumer Discretionary - 41.47% Aarons, Inc. 1.78% Autonation, Inc. (a) 1.87% Cabelas, Inc. (a) 1.95% CBS Corp. 1.93% Chico's FAS, Inc. 1.89% Dillards, Inc. 1.84% Dish Network Corp. (a) 1.87% Dominos Pizza, Inc. (a) 2.05% DSW, Inc. (a) 1.90% Education Management Corp. (a) 1.66% Finish Line, Inc. 1.84% Foot Locker, Inc. 1.81% Genesco, Inc. (a) 1.85% Goodyear Tire & Rubber Co. (a) 1.76% Lithia Motors, Inc. 1.99% Mens Wearhouse, Inc. 1.90% Oxford Industries, Inc. 2.09% Penske Automotive Group,Inc. 1.83% Sally Beauty Holdings, Inc. (a) 1.91% Sonic Automotive, Inc. 2.06% Tractor Supply Co. 1.86% Valuevision Media, Inc. (a) 1.83% 41.47% Consumer Staples - 3.66% Corn Products International, Inc. 1.77% Pricesmart, Inc. 1.89% 3.66% Energy - 8.11% Crosstex Energy, Inc. 2.20% CVR Energy, Inc. (a) 1.99% Hollyfrontier Corp. 2.04% Western Refining, Inc. (a) 1.88% 8.11% Financials - 5.75% Amtrust Financial Services Inc. 1.91% Cash America International, Inc. 1.92% Dollar Financial Corp. (a) 1.92% 5.75% Health Care - 4.93% Amerigroup Corp. (a) 1.47% Coventry Health Care, Inc. (a) 1.70% Healthspring, Inc. (a) 1.76% 4.93% Industrials - 16.37% AAR Corp. 1.88% Altra Holdings, Inc. (a) 1.72% Cascade Corp. 1.83% Dycom Industries, Inc. (a) 1.92% Enpro Industries, Inc. (a) 1.83% Macquarie Infrastructure Co. LLC 1.92% Mueller Industries, Inc. 1.60% Sykes Enterprises, Inc. (a) 1.84% Trimas Corp. (a) 1.83% 16.37% Materials - 11.55% W.R. Grace & Co. (a) 2.13% Innophos Holdings, Inc. 1.90% LSB Industries, Inc. (a) 1.76% Rockwood Holdings, Inc. (a) 2.05% TPC Group, Inc. (a) 1.86% Universal Stainless & Alloy (a) 1.85% 11.55% Telecommunication Services - 1.86% MetroPCS Communications, Inc. (a) 1.86% TOTAL COMMON STOCKS (Cost $27,200,274) 93.70% WARRANTS - 0.00% American International Group, Inc. Expiration: January, 2021, Exercise Price: $45.000 (a) 0 0.00% TOTAL WARRANTS (Cost $0) 0 0.00% SHORT-TERM INVESTMENTS - 5.03% Demand Notes - 5.03% American Family Financial Services, 0.1000% 5.03% TOTAL SHORT-TERM INVESTMENTS (Cost $1,445,802) 5.03% Total Investments (Cost $28,646,076) - 98.73% 98.73% Other Assets in Excess of Liabilities - 1.27% 1.27% TOTAL NET ASSETS - 100.00% 100.00% Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The rate listed is the fund's 7-day yield as of July 31, 2011. # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates. Interest rates listed are as of July 31, 2011. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2011 The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of July 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $- $- Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Materials - - Telecommunication Services - - Total Common Stock $- $- Warrants $- $- $- $- Short-Term Investments $- $- Total Investments in Securities $- The warrant has been valued at $0 during the entire reporting period. Transfers between levels are recognized at the end of the reporting period. During the period ended July 31, 2011, the Fund recognized no significant transfers between levels. Level 3 Reconciliation Disclosure Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Warrants Balance as of 10/31/10 $ - Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) - Purchases - (Sales) - Transfer in and/or out of Level 3 - Balance as of 7/31/11 $ - Change in unrealized appreciation/depreciation during the period for level 3 investments held at July 31, 2011 $ - Hennessy Cornerstone Large Growth Fund Schedule of Investments July 31, 2011 (Unaudited) % of Shares Value Net Assets COMMON STOCKS - 98.76% Consumer Discretionary - 25.74% Advance Auto Parts, Inc. 1.65% Amc Networks, Inc. (a) 0.54% Apollo Group, Inc. (a) 2.51% Autoliv, Inc. 1.77% Best Buy Co., Inc. 1.88% Cablevision Systems Corp. 1.43% DIRECTV (a) 2.11% Dish Network Corp. (a) 2.09% Limited Brands, Inc. 1.87% Mattel, Inc. 2.08% Nordstrom, Inc. 2.13% The Gap, Inc. 1.74% TJX Companies, Inc. 2.14% TRW Automotive Holdings Corp. (a) 1.80% 25.74% Consumer Staples - 11.86% Campbell Soup Co. 2.03% General Mills, Inc. 1.99% Kimberly - Clark Corp. 2.00% Sysco Corp. 2.03% Walgreen Co. 1.83% Wal-Mart Stores, Inc. 1.98% 11.86% Energy - 8.11% Chevron Corp. 2.11% Cimarex Energy Co. 1.96% Diamond Offshore Drilling 2.00% Exxon Mobil Corp. 2.04% 8.11% Financials - 1.90% The Progressive Corp. 1.90% Health Care - 16.27% Aetna, Inc. 2.00% CIGNA Corp. 2.15% Eli Lilly & Co. 2.07% Forest Laboratories, Inc. (a) 2.28% Gilead Sciences, Inc. (a) 2.15% HCA Holdings, Inc. (a) 1.60% Humana, Inc. (a) 1.97% UnitedHealth Group, Inc. 2.05% 16.27% Industrials - 9.27% General Dynamics Corp. 1.89% Lockheed Martin Corp. 1.97% Raytheon Co. 1.87% The Boeing Co. 1.84% The Timken Co. 1.70% 9.27% Information Technology - 17.14% Applied Materials, Inc. 1.71% Dell, Inc. (a) 2.01% Harris Corp. 1.68% Hewlett-Packard Co. 1.77% Intel Corp. 1.97% International Business Machines Corp. 2.22% LAM Research Corp. (a) 1.79% Microsoft Corp. 2.23% Texas Instruments, Inc. 1.76% 17.14% Materials - 8.47% Cliffs Natural Resources Inc. 2.16% Eastman Chemical Co. 1.89% Freeport-McMoRan Copper & Gold, Inc. 2.27% Newmont Mining Corp. 2.15% 8.47% TOTAL COMMON STOCKS (Cost $80,340,908) 98.76% % of Shares Value Net Assets SHORT-TERM INVESTMENTS - 1.34% Money Market Funds - 1.34% Fidelity Government Portfolio - Institutional Class 0.0100% (b) 1.34% TOTAL SHORT-TERM INVESTMENTS (Cost $1,117,935) 1.34% Total Investments (Cost $81,458,843) - 100.10% 100.10% Liabilities in Excess of Other Assets - (0.10)% (0.10)% TOTAL NET ASSETS - 100.00% 100.00% Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate listed is the fund's 7-day yield as of July 31, 2011. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ Summary of Fair Value Exposure at July 31, 2011 The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of July 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $- $- Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Total Common Stock $- $- Short-Term Investments $- $- Total Investments in Securities $- $- Transfers between levels are recognized at the end of the reporting period. During the period ended July 31, 2011, the Fund recognized no significant transfers between levels. Hennessy Select Large Value Fund Schedule of Investments July 31, 2011 (Unaudited) % of Shares Value Net Assets COMMON STOCKS - 98.79% Consumer Discretionary - 9.70% CBS Corp. $ 1.26% Comcast Corp. 2.02% Johnson Controls, Inc. 1.26% Macy's, Inc. 1.37% The Home Depot, Inc. 1.32% TJX Companies, Inc. 1.33% Wyndham Worldwide Corp. 1.14% 9.70% Consumer Staples - 8.38% Coca-Cola Co. 1.73% CVS Caremark Corp. 1.82% Energizer Holdings, Inc. (a) 0.90% Philip Morris International, Inc. 1.82% Procter & Gamble Co. 2.11% 8.38% Energy - 12.74% Chevron Corp. 3.48% Devon Energy Corp. 1.57% Diamond Offshore Drilling, Inc. 1.52% EOG Resources, Inc. 1.50% Halliburton Co. 1.79% Marathon Oil Corp. 1.33% Marathon Petroleum Corp. (a) 1.55% 12.74% Financials - 24.87% Ace Ltd. (b) 1.36% Affiliated Managers Group, Inc. (a) 1.65% Aflac, Inc. 0.51% Aon Corp. 1.07% Berkshire Hathaway, Inc. - Class B (a) 0.66% Boston Properties, Inc. 0.35% Capital One Financial Corp. 1.60% Citigroup, Inc. 1.53% Digital Realty Trust, Inc. 1.10% Fifth Third Bancorp 1.09% IntercontinentalExchange Inc. (a) 1.25% J.P. Morgan Chase & Co. 4.23% Metlife, Inc. 1.85% Simon Property Group, Inc. 1.81% The Charles Schwab Corp. 0.51% The Goldman Sachs Group, Inc. 1.42% Wells Fargo & Co. 2.88% 24.87% Health Care - 12.36% Baxter International, Inc. 1.29% Celgene Corp. (a) 1.71% CIGNA Corp. 2.54% Mckesson Corp. 1.20% Merck & Co., Inc. 0.79% Pfizer, Inc. 2.03% Thermo Electron Corp. (a) 1.25% Watson Pharmaceuticals, Inc. (a) 1.55% 12.36% Industrials - 8.69% CSX Corp. 1.24% Eaton Corp. 0.81% General Electric Co. 1.97% Honeywell International, Inc. 1.66% PACCAR, Inc. 0.71% Timken Co. 1.06% Tyco International Ltd. (b) 1.24% 8.69% Information Technology - 7.69% Corning, Inc. 0.87% eBay, Inc. (a) 1.57% Intel Corp. 3.44% MasterCard, Inc. 0.56% Motorola Solutions, Inc. (a) 0.90% Visa, Inc. 0.35% 7.69% Materials - 3.08% Alcoa, Inc. 1.08% Eastman Chemical Co. 0.63% MeadWestvaco Corp. 0.81% Solutia, Inc. (a) 0.56% 3.08% Telecommunication Services - 4.88% AT&T, Inc. 1.53% CenturyLink, Inc. 1.03% Verizon Communications, Inc. 2.32% 4.88% Utilities - 6.40% American Electric Power, Inc. 1.58% Entergy Corp. 1.02% FirstEnergy Corp. 0.79% Sempra Energy 1.45% Xcel Energy, Inc. 1.56% 6.40% TOTAL COMMON STOCKS (Cost $118,052,445) $ 98.79% % of Shares Value Net Assets SHORT-TERM INVESTMENTS - 0.92% Money Market Funds - 0.92% Fidelity Government Portfolio - Institutional Class 0.0100% (c) $ 0.92% TOTAL SHORT-TERM INVESTMENTS (Cost $1,210,646) $ 0.92% Total Investments (Cost $119,263,091) - 99.71% $ 99.71% Other Assets in Excess of Liabilities - 0.29% 0.29% TOTAL NET ASSETS - 100.00% $ 100.00% Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The rate listed is the fund's 7-day yield as of July 31, 2011. The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ Summary of Fair Value Exposure at July 31, 2011 The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of July 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $- $- Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Total Common Stock $- $- Short-Term Investments $- $- Total Investments in Securities $- $- Transfers between levels are recognized at the end of the reporting period. During the period ended July 31, 2011, the Fund recognized no significant transfers between levels. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hennessy Funds Trust By (Signature and Title) /s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date9/21/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date9/21/11 By (Signature and Title)*/s/Teresa M. Nilsen Teresa M. Nilsen, Principal Financial Officer Date9/21/11
